Case: 10-10888     Document: 00511567165         Page: 1     Date Filed: 08/10/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 10, 2011

                                       No. 10-10888                        Lyle W. Cayce
                                                                                Clerk

BNSF RAILWAY COMPANY,

                                                  Plaintiff-Appellee

UNITED TRANSPORTATION UNION,

                                                  Intervenor-Appellee
v.

BROTHERHOOD OF LOCOMOTIVE ENGINEERS AND TRAINMEN,

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:09-CV-602


Before KING, DAVIS, and GARZA, Circuit Judges.
PER CURIAM:*
        We AFFIRM the district court’s vacatur of the Public Law Board (“PLB”)
decision. We hold that, under the record in this case, we have appellate
jurisdiction. See Union Pac. R.R. Co. v. United Transp. Union, 3 F.3d 255, 257-
58 (8th Cir. 1993) (holding that order rendering prior award a nullity and


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-10888    Document: 00511567165      Page: 2   Date Filed: 08/10/2011



                                  No. 10-10888

remanding was appealable); United Steelworkers of Am. Local 1913 v. Union
R.R. Co., 648 F.2d 905, 909-11 (3d Cir. 1981) (holding that order “effectively
end[ing] all litigation concerning the conduct of the prior investigative and Board
hearings” was appealable despite remand); cf. Forsythe Int’l, S.A. v. Gibbs Oil
Co. of Tex., 915 F.2d 1017, 1020 (5th Cir. 1990) (holding, in Federal Arbitration
Act case, that order was appealable because “[w]hile the district court’s order
commanded further arbitration, it also nullified the decision of an arbitration
panel”). We also agree that the district court did not err in vacating the PLB’s
remedy. See BNSF Ry. v. Bhd. of Maint. of Way Emps., 550 F.3d 418, 425 (5th
Cir. 2008) (holding that district court may vacate arbitration award that ignored
the terms of a CBA); Bruce Hardwood Floors, Div. of Triangle Pac. Corp. v. UBC,
Local Union No. 2713, 103 F.3d 449, 452 (5th Cir. 1997) (“Although we accord
an arbitrator's decision considerable deference regarding the merits of the
controversy, the CBA circumscribes his jurisdiction.”). We VACATE the district
court’s order remanding to the National Railroad Adjustment Board and
REMAND to the district court with instructions to remand back to PLB 6983.




                                        2